Citation Nr: 0722481	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to compensation for a low back disability 
under 38 U.S.C.A. § 1151. 

2.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral pes planus.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for bronchial asthma.  

4.  Entitlement to service connection for epididymitis.  

5.  Entitlement to service connection for depression 
secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The issues of service connection for epididymitis and 
depression secondary to tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A request to reopen a claim for service connection for 
bilateral pes planus was previously denied in December 1998, 
and evidence submitted subsequent to December 1998 does not 
relate to unestablished facts necessary to substantiate the 
claim.

2.  A claim for service connection for bronchial asthma was 
previously denied in August 1984, and evidence submitted 
subsequent to August 1984 does not relate to an unestablished 
fact necessary to substantiate the claim.  
3.  The veteran does not have an additional low back 
disability caused by hospital care, medical or surgical 
treatment, examination, training and rehabilitation services 
under 38 U.S.C. Chapter 31, or a compensated work therapy 
program


CONCLUSIONS OF LAW

1.  The August 1984 decision denying the claim of service 
connection for bronchial asthma is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  

2.  The December 1998 decision denying the requests to reopen 
claims of service connection for a low back disability and 
bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

3.  New and material evidence sufficient to reopen the claims 
of service connection for bronchial asthma and bilateral pes 
planus has not been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2003).

4.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a low back disability have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October and December 2003, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the requests to reopen and the underlying 
claims for service connection.  The letters also provided the 
veteran with notice on what specific evidence was needed for 
each claim to be reopened, in accord with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The December 2003 letter also 
provided the veteran with the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for a claim under 
38 U.S.C.A. § 1151.  

In March 2006, the veteran was provided with notice of the 
regulations pertaining to the assignment of disability 
ratings and effective dates, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was provided after the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decisions and no prejudice is 
apparent from the record.  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing personal hearings.  
Consequently, the duty to notify and assist has been 
satisfied.  

Requests to reopen
Claims of service connection for a "lung disorder" (denied 
as bronchial asthma), pes planus, and low back pain were 
denied in August 1984.  Requests to reopen the claims of 
service connection for pes planus and a low back condition 
were denied in December 1998.  The August 1984 decision 
denying service connection for bronchial asthma is final 
based on the evidence then of record.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  The 
December 1998 decision denying the requests to reopen the 
claims of service connection for a low back disorder and pes 
planus is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

Service connection was previously denied for asthmatic 
bronchitis and pes planus because the conditions, which were 
found to preexist service, were found to not be aggravated by 
service.  The evidence submitted for these claims, which 
includes VA treatment records, does not include a competent 
opinion that either bilateral pes planus or bronchial asthma 
was aggravated by service.  Although the veteran has asserted 
that both conditions should be service connected, and he has 
submitted service medical records in support of his 
assertions, both the assertions and the service medical 
records were considered in the previous decisions; they are 
not "new" evidence.  The "new" evidence submitted for 
these claims does not cure the defects presented in the 
August 1984 and December 1998 decisions, namely evidence of 
aggravation of asthmatic bronchitis or pes planus in service.  
Consequently, the veteran has not submitted any evidence that 
can be considered "material," and the requests to reopen 
are denied.  

The veteran has also alleged that compensation for a low back 
disability should be granted pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 1151 provides that compensation shall be 
awarded for qualifying additional disability as if such 
additional disability were service-connected provided certain 
requirements are met.  One such requirement is that the 
additional disability was 

(1) caused by hospital care, medical or 
surgical treatment, or examination 
furnished to the veteran under any law 
administered by the Secretary, either by 
a Department employee or in a Department 
facility  . . .  

(2) proximately caused by VA training and 
rehabilitation services as part of an 
approved rehabilitation program under 38 
U.S.C.A. Chapter 31, or

(3) proximately caused by participation 
in a compensated work therapy program 
under 38 U.S.C.A. §1718.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006).

The veteran was enrolled in a VA domiciliary program in 
October 2003, and he reports that he fell and injured his 
back while working in the VA Medical Center (VAMC), thereby 
aggravating a preexisting low back condition.  See October 
2003 statement; December 2006 video conference hearing 
transcript.  The records do not indicate that the veteran was 
an inpatient at a VA Medical Center in October 2003.  Rather, 
he was a resident of the domiciliary unit within the VA 
Medical Center.  As a condition of such residency, he was 
required to sweep or mop the shower floor, and was doing so 
when he fell.  The  initial question must be whether, 
assuming these facts to be true for the sake of this 
decision, his injury was a result of "hospital care, medical 
or surgical treatment, or examination."  Since he was not 
"hospitalized," this was not hospital care.  And it was not 
surgical treatment.  It is not argued that his duties were 
medical treatment.  The law requires that residents "[s]hare 
in some measure, however slight, in the maintenance and 
operation of the facility."  38 C.F.R. § 17.46(b)(2)(vii) 
(2006).

To establish that the provision of training and 
rehabilitation services or a compensated work therapy program 
proximately caused a veteran's additional disability, it must 
be shown that the veteran's participation in an essential 
activity or function of the training, services, or 
compensated work therapy program provided or authorized by VA 
proximately caused the disability.  38 U.S.C.A. 
§ 3.361(d)(3).  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or compensated work therapy 
program that VA provided or authorized.  Id.

In the present case, there is no objective evidence that the 
veteran was participating in training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C.A. Chapter 31.  The records report that the 
veteran was a resident of a VA domiciliary in October 2003 as 
part of a homeless program, but there is no report of 
participation in a 38 U.S.C.A. Chapter 31- approved 
rehabilitation program.  Additionally, 38 U.S.C.A. § 3102 
states that participation in an approved rehabilitation 
program is limited to veterans who have a service-connected 
disability rated at 20 percent or higher.  See 38 U.S.C.A. § 
3102, Basic Entitlement.  The veteran did not have a service 
connected disability rated at 20 percent or higher in October 
2003, however; consequently, he was not eligible for training 
and rehabilitation service under 38 U.S.C.A. Chapter 31.  

There is also no evidence that the veteran was participating 
in a compensated work therapy program under 38 U.S.C.A. § 
1718 at the time of the injury.  Although the veteran has 
asserted that he was "told to mop the floors to remain in 
the [VA domiciliary] program," this is distinct from 
compensated work therapy.  See December 2006 video conference 
hearing transcript.  Compensated work therapy refers to the 
VA's efforts to match qualified veteran to jobs.  The records 
do not report that the veteran was participating in a 
compensated work therapy program, and the veteran does not 
assert that he was mopping as an independent job for which he 
was compensated.  Rather, he has testified that he believed 
it was a condition of staying in the domiciliary.  As such, 
the Board finds that the evidence indicates that the veteran 
was not in a compensated work therapy program.

In sum, the injury was not caused by hospital care, 
treatment, surgery, or examination, training and 
rehabilitation services, or a work compensation program.  
Consequently, 38 U.S.C.A. § 1151 benefits are not available.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral pes planus.  The 
request to reopen the claim is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for bronchial asthma.  The 
request to reopen the claim is denied.  

Compensation for a low back disability under 38 U.S.C.A. 
§ 1151 is denied.  


REMAND

At his December 2006 video conference hearing, the veteran 
testified that he is being treated for depression, and he 
believed that the depression had been linked to his service-
connected tinnitus.  The evidence of record includes a 
January 2006 VA Healthcare for Homeless Veterans discharge 
report that reports diagnoses of depression and substance 
dependency.  Previous treatment records do not report a 
diagnosis of depression, however, and, because the discharge 
report is not based on a discharge examination, it is unclear 
on what the diagnosis was based.  Previous records do 
indicate that the author of the discharge note was the 
veteran's case manager, and treatment records by the case 
manager are not associated with the claims file.  See 
December 2005 VA record.  These records should be obtained.  
The veteran should also be scheduled for a VA examination to 
determine if the veteran has depression secondary to 
tinnitus.  See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for epididymitis.  A January 1984 service medical 
record reports the veteran's complaint of groin pain lasting 
1 week, and the veteran was assessed with possible 
epididymitis.  September 2003 VA treatment records report the 
veteran's complaint of intermittent mild to severe pain and 
chronic swelling in the testicles.  The epididymis was noted 
to be tender bilaterally and there was a palpable varicocele 
on the left.  An ultrasound showed varicocele in the left 
hemiscrotom and prominent epididymis bilaterally.  The 
veteran was assessed with testicular pain.  The veteran has 
testified that he continues to experience intermittent 
testicular pain and swelling, which he treats with ice, 
Ibuprofen, and Naproxen.  See December 2005 RO hearing 
transcript; December 2006 Board video conference hearing 
transcript.  Although there is no treatment for epididymitis, 
or testicular pain, after September 2003, the veteran is 
competent to report his symptoms.  Consequently, a VA 
examination is needed to determine if the veteran has a 
current diagnosis of epididymitis and, if so, whether it is 
related to service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the claims are REMANDED for the following 
action:
1.  Request all treatment records dating 
from October 2006, forward, and request 
any outstanding treatment records from 
the veteran's case worker J. Clarke, 
LCSW.  

2.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should state whether the veteran has 
depression, and, if so, whether it is at 
least as likely as not (i.e. to at least 
a 50-50 degree of probability), that his 
depression is proximately due to, or the 
result of, tinnitus or any other service-
connected disability.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

3.  Schedule the veteran for a VA 
examination to determine if he has 
epididymitis.  If epididymitis is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the epididymitis was 
incurred in service or is otherwise 
related to service.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


